LINDSAY, GANS and EDWARDS, J.
This case comes before the Court by petition of Mary Zacharda, claiming to be the widow of the deceased, and praying that the letters of administration granted to Francis J. Rohan, be revoked, on the grounds that she was the widow, and entitled to the same.
This petition is answered by the administrator, denying that the petitioner was the legal widow of the deceased, and that she has no claims upon the estate, and that the legal wife is still living in a foreign land.
*478After giving the matter a careful hearing of the testimony and argument of counsel, the Court is of the opinion that the petitioner has not shown sufficient reasons to justify the Court in revoking the letters heretofore granted, and, therefore, dismisses the petition with costs.